Citation Nr: 0506074	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  95-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision in which 
the RO in Columbia, South Carolina denied service connection 
for a cervical spine disorder.  The veteran filed a notice of 
disagreement (NOD) in March 1995 and the RO issued a 
statement of the case (SOC) later in that same month.  The 
veteran filed his substantive appeal in May 1995.

In December 1995, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In November 1997 and June 2003, the Board remanded the claim 
on appeal to the RO for additional development.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Cleveland, Ohio; 
hence, that RO now has jurisdiction over the claim on appeal.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

Unfortunately, the Bard finds that further RO action on the 
claim on appeal is warranted.  

In June 2003, the Board remanded the matter, in part, to have 
the veteran undergo orthopedic examination, and to obtain 
medical opinion as to the etiology of diagnosed cervical 
spine disability.  The veteran underwent such examination in 
February 2004.  The examination report reveals that the 
physician diagnosed cervical strain and postoperative 
cervical fusion for cervical disc disease with right cervical 
radiculopathy.  While the opinion seems to negate a 
relationship between the disk disease (referred to as 
"arthritis") and service, the comments about the veteran's 
cervical strain are not entirely clear.  The physician stated 
in the report that there is some documentation of a cervical 
spine sprain and strain that is related.  However, it is 
unclear from this wording whether the examiner is referring 
to service, or to the post-service documentation of cervical 
strain.  Additional clarification is needed.  Hence, the RO 
should obtain a supplemental opinion from the prior examiner.  
The RO should only arrange for the veteran to undergo further 
examination if the prior orthopedic examiner is unavailable, 
or is unable to provide the requested opinion without 
examining the veteran.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for any scheduled examination, the RO must obtain and 
associate with the claims file copies of all notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

In addition, the claims file reflects that the veteran 
received treatment for his cervical disability at the Dorn VA 
Medical Center (VAMC) and that the most recent records from 
this facility in the claims file are dated in February 2000.  
The RO should obtain any additional treatment records from 
that time to June 2003, when the veteran's claims file was 
transferred to the Cleveland RO.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 
requesting the records, the RO must follow the current 
procedures of 38 C.F.R. § 3.159 (2004) as regards requesting 
medical records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal. 

The Board regrets that a further remand of this matter will 
further delay a final decision on the claim on appeal, but 
finds that, to ensure due process, such action is 
unavoidable.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Dorn 
VAMC records of treatment of the 
veteran's cervical spine from February 
2000 to June 2003, following the current 
procedures of 38 C.F.R. § 3.159 (2004).  
All records  and/or responses received 
should be associated with the claims 
file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
cervical spine disability that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should forward the 
entire claims file to include a complete 
copy of this remand to Dr. Paul Anthony 
Steurer at the Brecksville Medical Center 
Division of the Cleveland VAMC, for 
review and to provide additional 
comments.  

In an addendum to the orthopedist's 
February 2004 examination report, the 
physician should clarify his prior 
opinion as to the etiology of diagnosed 
cervical strain, and diagnosed 
postoperative cervical fusion for 
cervical disc disease with right cervical 
radiculopathy.  The physician should 
clearly indicate, with respect to each 
diagnosed cervical spine disability, 
whether such disability is at least as 
likely as not (i.e., there is at least a 
50 percent probability) the result of 
injury or disease incurred or aggravated 
in active service.  If the physician 
refers to any evidence or event, he 
should clearly indicate whether such 
evidence or event occurred in or post 
service.  The physician's opinion and 
complete rationale should be set forth in 
a typewritten (printed) report.

If the above noted physician is not 
available or is unable to answer the 
questions posed without examining the 
veteran, the RO should arrange for the 
veteran to undergo orthopedic examination 
to obtain an opinion on the question 
posed above.  In connection with any such  
examination, the entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.   

5.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  In the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELIN E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




